                Case 3:20-cv-06053-RAJ Document 13 Filed 03/05/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   TALAMEO S. ALAIMALEATA,                          Civil No. 3:20-CV-06053-RAJ
 9            Plaintiff,
10
              vs.                                     PROPOSED ORDER
11
     COMMISSIONER OF SOCIAL
12   SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
15   shall be amended as follows:
              Defendant shall have up to and including April 2, 2021, to file a response to
16
     Plaintiff’s Complaint, including the certified administrative record. If the certified
17
     administrative record becomes available to the Office of the General Counsel before the
18   aforementioned date, the record may be filed earlier, if feasible.
19
              DATED this 5th day of March, 2021.
20

21
                                                        A
                                                        The Honorable Richard A. Jones
22
                                                        United States District Judge
23

24

     Page 1    PROPOSED ORDER - [3:20-CV-06053-RAJ]
